
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1026
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Chaffetz (for
			 himself, Mr. Hunter,
			 Mr. Kratovil,
			 Mr. Nye, Mr. Fleming, Mrs.
			 Lummis, Mr. Coffman of
			 Colorado, Mr. McClintock,
			 Mr. Posey,
			 Mr. Roe of Tennessee,
			 Mr. Harper,
			 Ms. Jenkins,
			 Mr. Barrow,
			 Mr. Bright,
			 Mr. Luetkemeyer,
			 Mr. Olson,
			 Mr. Taylor,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. McIntyre,
			 Mr. Kagen,
			 Mr. Shuler, and
			 Mr. Childers) submitted the following
			 resolution; which was referred to the Committee on the Judiciary, and in
			 addition to the Committees on Education
			 and Labor and Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the continued peace, prosperity, liberty, and national
		  security of the United States and its people depend upon the rule of law and
		  credible and effective immigration enforcement policies which both welcome
		  lawful immigrants and non-immigrants and also prevent the unlawful entry or
		  unlawful continuing presence of foreign persons.
	
	
		Whereas the United States, as a nation of immigrants,
			 recognizes and celebrates the economic and cultural contributions of
			 generations of lawful immigrants;
		Whereas the United States must remain a place where lawful
			 immigrants can come to enjoy the promises of religious, political, and economic
			 freedom; and
		Whereas the continued peace, prosperity, liberty, and
			 national security of the United States and its people depend upon the rule of
			 law and credible and effective immigration enforcement policies which both
			 welcome lawful immigrants and non-immigrants and also prevent the unlawful
			 entry or unlawful continuing presence of foreign persons: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the use of a basic pilot program described
			 in section 403(a) of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 (8 U.S.C. 1324a note; commonly known as the E-verify
			 program) by employers of workers within the United States should be mandatory,
			 and that enforcement policies should hold both employers and employees
			 responsible whenever an individual’s employment violates United States
			 immigration law;
			(2)installing and
			 sustaining the necessary border infrastructure and manpower to effectively
			 secure and control United States borders to prevent the unauthorized passage of
			 persons or contraband is a critical responsibility of the Federal Government;
			 and
			(3)any immigration
			 reform proposal adopted by Congress should not legalize, grant amnesty for, or
			 confer any other legal status condoning the otherwise unlawful entry or
			 presence in the United States of any individual.
			
